STATE OF VERMONT
                     SUPERIOR COURT — ENVIRONMENTAL DIVISION

                                                      }
    In re Leonard & Sayour Zoning                     }   Docket No. 118-8-12 Vtec
       Permit Application Appeal                      }   (Appeal from Manchester DRB;
                                                      }   Decision on App. No. 2012-07-054)
                                                      }

                                            Judgment Order

         This matter came before the Court on Monday, February 4, 2013, on the appeal of
Jennifer Weinstein of a zoning permit (Application Number 2012-07-054) initially issued by the
Town of Manchester Zoning Administrator (“Zoning Administrator”) to Jeanmarie Leonard
and Carol Sayour, authorizing the construction and use of a tractor storage barn on property
located at 60 Cook Hollow in the Town of Manchester (“Town”). Appellant Weinstein first
appealed the Zoning Administrator’s issuance of the Leonard/Sayour permit to the Town of
Manchester Development Review Board (“DRB”).                    When the DRB upheld the Zoning
Administrator’s issuance of the permit, Appellant Weinstein appealed that determination to this
Court.
         When the parties, despite their best efforts, were unable to reach a voluntary resolution
of the legal issue* preserved for the Court’s consideration in this de novo appeal, the Court
scheduled the matter for a site visit and then a de novo merits hearing, held at the Bennington
Superior Courthouse on Veterans Avenue in Bennington, Vermont.                         The parties were
represented at the site visit and hearing by their respective attorneys: Christopher D. Roy for
Jeanmarie Leonard and Carol Sayour (“Applicants”); Robert E. Woolmington for the Town; and
Lloyd J. Weinstein, attorney for Appellant.
         Once the parties had a full opportunity to complete their presentation of evidence, the
Court took a brief recess to complete its research and deliberations, which convinced the Court
to return to the courtroom, reopen the hearing, and render Findings of Fact and Conclusions of
Law on the record of the hearing. This Judgment Order is issued to memorialize the Court’s
legal conclusions. The Court refers anybody wishing to review our full factual findings and

* Appellant’s Statement of Questions, filed on September 17, 2012, posed a single Question for the Court’s
consideration. The Question asked whether a permit should issue for a barn in the Forest and Recreation
Zoning District to be used for storing a tractor which Applicants claimed was “appropriate and necessary
for use in maintaining forest and rec. land-not for residential scale equipment or storage or use,” as stated
in Applicants’ application (a copy of which was admitted at trial as Exhibit B).


                                                     1
legal conclusions to the audio recording that constitutes the record of the Court’s merits
hearing.
       Based upon the evidence presented, including the evidence that was put into context by
the site visit the Court conducted with the parties, the Court finds that Applicants’ barn is an
accessory building for Applicants’ haying of adjacent fields, which the Court concludes is an
agricultural use as that term is employed in defining the uses permitted in the Forest and
Recreation Zoning District (“FR District”).      See the Town of Manchester, Vermont Zoning
Ordinance § 5.1.2(9), which includes as a permitted use in the FR District “buildings (except
dwellings), accessory to and necessary for . . . agricultural uses.”
       For these reasons, and the Findings and Conclusions made on the record of the merits
hearing, the Court UPHOLDS the zoning permit issued on May 29, 2012 by the Town of
Manchester Zoning Administrator (Permit No. 2012-07-054) to Applicants Jeanmarie Leonard
and Carol Sayour.
       This Judgment Order completes the current proceedings before this Court in this appeal.

       Done at Newfane, Vermont, this 5th day of February 2013.




                                              ___________________________________________
                                                 Thomas S. Durkin, Environmental Judge




                                                  2